I114th CONGRESS2d SessionH. R. 6200IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2016Mr. Heck of Washington (for himself, Mr. Kilmer, and Ms. DelBene) introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide for the issuance of a Puget Sound Restoration Semipostal Stamp. 
1.Short titleThis Act may be cited as the Ongoing Recovery and Conservation Awareness Act of 2016. 2.Puget Sound Restoration Stamp (a)In generalIn order to afford a convenient way for members of the public to contribute to funding for the operations supported by the Puget Sound Action Agenda, as described under the heading Environmental Programs and Management in the conference report accompanying the Consolidated Appropriations Act, 2012 (Public Law 112–74), the United States Postal Service shall issue a semipostal stamp (referred to in this Act as the Puget Sound Restoration Semipostal Stamp) in accordance with the provisions of this section. 
(b)CostThe Puget Sound Restoration Semipostal Stamp shall be offered at a cost equal to the cost of mailing a letter weighing 1 ounce or less at the nonautomation single-piece first-ounce letter rate, in effect at the time of purchase, plus a differential of not less than 25 percent. (c)Other terms and conditionsThe issuance and sale of the Puget Sound Restoration Semipostal Stamp shall be governed by the provisions of section 416 of title 39, United States Code, and regulations issued under such section, subject to subsection (b) and the following: 
(1)Disposition of proceeds 
(A)In generalAll amounts becoming available from the sale of the Puget Sound Restoration Semipostal Stamp shall be transferred to the Environmental Protection Agency for the purpose of funding the operations of the Agenda described in subsection (a), through payments which shall be made at least twice a year. (B)Proceeds not to be offsetIn accordance with section 416(d)(4) of such title 39, amounts becoming available from the sale of the Puget Sound Restoration Semipostal Stamp (as so determined) shall not be taken into account in any decision relating to the level of appropriations or other Federal funding to be furnished in any year to— 
(i)the Environmental Protection Agency; or (ii)the Agenda identified in subsection (a). 
(2)DurationThe Puget Sound Restoration Semipostal Stamp shall be made available to the public for a period of at least 5 years, beginning no later than 12 months after the date of the enactment of this Act. (3)Stamp depictionsStamps issued under this Act shall depict images of the Puget Sound and marine life native to the Sound. 
(4)LimitationThe Puget Sound Restoration Semipostal Stamp shall not be subject to, or taken into account for purposes of applying, any limitation under section 416(e)(1)(C) of such title 39. (d)DefinitionFor purposes of this Act, the term semipostal stamp refers to a stamp described in section 416(a)(1) of title 39, United States Code. 
